 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                   WESTERN DISTRICT OF WASHINGTON
                                             AT TACOMA
 9

10
        LUCY LEHNSHERR, individually,                        CASE NO. 19-6123 RJB
11
                                     Plaintiff,              ORDER DENYING MOTION TO
12              v.                                           REMAND
13      CHEESECAKE FACTORY
        RESTAURANTS, INC., a California for-
14      profit corporation licensed to do business in
        Washington,
15
                                     Defendant.
16

17
            THIS MATTER comes before the Court on Plaintiff’s Motion for Remand (Dkt. 11) and
18
     on Defendant’s Request for Judicial Notice (Dkt. 17). The Court has considered the pleadings
19
     filed and is fully advised.
20
            First, the Request for Judicial Notice (Dkt. 17) is not contested, and, though of scant
21
     probative value, should be granted.
22
            Second, the Motion to Remand involves whether the federal jurisdictional amount of
23
     $75,000 has been proved by Defendant. For the following reasons, the Court finds, by a
24


     ORDER DENYING MOTION TO REMAND - 1
 1   preponderance of the evidence, that the case involves more than $75,000, and, accordingly the

 2   Motion to Remand (Dkt. 11) should be denied.

 3          The file reflects the following:

 4          No amount in controversy was pled. On 23 October 2019, Plaintiff’s counsel made a

 5   settlement offer of $500,000, and discussed his evaluation of the case. On 14 November 2019,

 6   he served a witness list naming 31 witnesses, and an amended list adding two more. The lists

 7   included the witnesses’ area of expected testimony. Those lists comprise the “other paper from

 8   which it may first be ascertained that the case is one which is or has become removable.” 28

 9   U.S.C. §1446(b)(3). In light of counsel’s statements and the contents of those lists, as described

10   in Defendant’s Memorandum of Points and Authorities in Opposition to Plaintiff’s Motion to

11   Remand (Dkt. 15), it has become clear that the matter in controversy exceeded the sum of

12   $75,000, the jurisdictional amount set forth in 28 U.S.C. § 1332(a).

13          Defendant timely and properly removed the case to this Court on 22 November 2019.

14   The Motion for Remand (Dkt. 11) should be denied.

15          IT IS SO ORDERED.

16          The Clerk is directed to send uncertified copies of this Order to all counsel of record and

17   to any party appearing pro se at said party’s last known address.

18          Dated this 27th day of December, 2019.

19

20
                                           A
                                           ROBERT J. BRYAN
                                           United States District Judge
21

22

23

24


     ORDER DENYING MOTION TO REMAND - 2
